Citation Nr: 0204110	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  00-24 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative joint disease of the lumbar spine and, if so, 
whether all of the evidence both old and new warrants the 
grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

Although the November 2001 Supplemental Statement of the Case 
reflects that the RO considered the issue of entitlement to 
service connection for degenerative joint disease of the 
lumbar spine on the merits, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  See Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has 
listed the issue on the title page as to this matter as 
whether new and material evidence has been submitted to 
reopen the claim for service connection for degenerative 
joint disease of the lumbar spine.


FINDINGS OF FACT

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine was denied by the RO in a May 
1998 rating decision.  The veteran, by a June 1998 letter, 
was apprised of his procedural and appellate rights; however, 
a notice of disagreement was not received within the 
subsequent one-year period.

2.  The evidence submitted since the May 1998 rating decision 
includes no new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision that denied entitlement to 
service connection for degenerative joint disease of the 
lumbar spine is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (2001).

2.  Evidence submitted since the May 1998 rating decision is 
not new and material and the claim for entitlement to service 
connection for degenerative joint disease of the lumbar spine 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
veteran's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.

New and Material Evidence Claim Filed Prior to August 29, 
2001

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Factual Background

The veteran's service medical records are not associated with 
the claims file.  The National Personnel Records Center 
(NPRC) has verified that the veteran's service records are 
presumed lost in a 1973 fire at the storage facility in St. 
Louis, Missouri.  Additional attempts by the RO to obtain 
these records were unsuccessful.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991) (Where service medical records are 
presumed destroyed, VA's duty to provide reasons and bases 
for its findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule is heightened).

Information from the hospital admission cards created by the 
Office of the Surgeon General, Department of the Army, show 
that the veteran was admitted for a five day period of 
medical or surgical observation in July 1953.  These records 
also show that the veteran was hospitalized for pharyngitis 
in October 1953 and mononucleosis in September 1954.  

A February 1997 report of VA general medical examination 
reflects that the veteran reported having sustained a back 
injury in 1953.  It is also noted that the veteran "used to 
have back pain once or twice a year which lasted usually a 
month and a half, that required him to sit rather than do 
prolonged standing or walking."  The veteran reported that 
he had not had recent back pain.  Upon physical examination, 
the impression was possible mild degenerative joint disease 
of the lumbar spine, considering his age of 65.  Radiographic 
testing demonstrated Grade 1 spondylolisthesis of L5 on S1 
vertebra, moderate narrowing of L5-S1 interspace with 
positive vacuum disc sing and marginal spur formation 
consistent with degenerative arthrosis.  This testing also 
revealed slight anterior spur formation involving L2 and L3 
as well as L4 vertebrae and suggesting nodular vascular 
calcification superimposed about the T12 level.  

A report of VA neurological examination, conducted in 
conjunction with the above general medical examination, notes 
that the symptoms associated with the veteran's lower back 
injury were currently in remission.  The veteran reported 
that his back had "not been a problem for him because as 
long as his is careful he is able to work in the yard and 
lift objects."  The examiner noted that the veteran had 
experienced "shooting pains in the past which shoot down the 
right leg in the sciatic distribution."  These complaints 
were noted to be in remission.  The impression with respect 
to the back noted "signs on examination of old 
radiculopathy, more on the right than the left, in an L5 
distribution; however, with intact strength, no sign of 
atrophy, no sign of sensory alteration."  

A May 1997 letter from the veteran contains his recollection 
of sustaining a back injury while training for a battery 
clerk position at Fort Ord and while playing basketball 
during his period of military service.  He reported that he 
was hospitalized on one occasion during service for his back 
complaints.  The veteran further stated that he had been 
unable to "pay into [his] social security" because his back 
caused too much pain on construction jobs.  

In a June 1997 statement, the veteran recalled receiving 
treatment for his back injury from his employer while he 
worked as a construction carpenter in 1958.

Upon consideration of the foregoing, by an August 1997 rating 
decision, the RO, inter alia, denied service connection for 
degenerative joint disease, lumbar spine.  

In a January 1998 statement, the veteran recalled that he 
"nearly pulled [his] spinal cord in two doing physical 
exercise on the [basketball] court" at Fort Ord during his 
training for a battery clerk position.  He also recalled that 
he did not seek immediate treatment; rather, he completed the 
eight weeks of training and, upon his return to his assigned 
Battery, took three weeks of sick leave.  The veteran stated 
that he was treated for his back injury with "rest and 
numerous rub downs" and given penicillin shots during this 
three week period.  The veteran further reported that he 
received "radar treatments plus massive doses of vitamin 
B6" when his back injury reoccurred during his employment 
with a construction company.

In a May 1998 rating decision, the RO denied the claim of 
service connection for degenerative joint disease, lumbar 
spine.  

In a May 1998 statement to the RO, the veteran recalled that 
his back injury occurred while he was in training to be a 
clerk typist during his period of military service.  He also 
expressed complaints of current back pain as a result of 
having to repeatedly load and unload a truck in connection 
with his involvement in swap meets.  

The veteran was notified by correspondence dated in June 
1998, but did not appeal the decision as to this issue and it 
became final.

A February 1999 letter from the veteran includes the 
complaint that his "back still goes out with anything 
heavyduty."

A VA Medical Certificate, dated in February 1999, shows that 
the veteran sought treatment for unrelated complaints.  

By a May 1999 rating decision, the RO determined that, inter 
alia, new and material evidence adequate to reopen the claim 
for degenerative joint disease of the lumbar spine had not 
been submitted.  

A May 1999 statement from a friend of the veteran reflects 
that she has known the veteran for twenty two years and has 
"first hand knowledge" of his health problems.  The 
veteran's friend reports that his back impairment existed 
prior to the time she met him and continues to be productive 
of pain.  

A September 1999 letter from the veteran included complaints 
of current low back impairment.  

An October 1999 letter from the veteran includes his 
recollection that the first time he was hospitalized during 
his period of military service was for his back injury.  

VA treatment records, dated from June 1999 to May 2000, are 
silent with respect to complaints of or treatment for back 
impairment.  

In his August 2001 Request for Information Needed to 
Reconstruct Medical Data, the veteran reported that he was 
treated for his back injury in 1953 while stationed at Fort 
McArthur in San Pedro, California.  He also reported that he 
was treated on two subsequent occasions for "high fever."

A September 2001 report of VA examination of the spine 
reflects that the veteran's claims file was reviewed by the 
examiner.  The veteran reported that, currently, his low back 
does not hurt at all in any way.  He also reported that he 
had experienced a back "episode" in October 2000 at which 
time his back pain radiated to the back of the right thigh 
down to the calf.  The examination report includes a 
diagnosis of lumbar spine with grade 1 spondylolisthesis L5-
S1, with degenerative disc disease at that level, plus 
multilevel minimal degenerative joint disease.  With respect 
to the etiology of the low back condition, the examiner 
commented that the spondylolisthesis was present either at 
birth or in the first decade of life, since there is no 
injury of record anywhere that could have produced it.  The 
examiner also commented that the veteran's degenerative disc 
disease at L5-S1 and slight anterior spurring at the various 
levels, degenerative over time, would be associated with the 
spondylolisthesis.  Accordingly, the examiner concluded that 
the etiology of the veteran's low back condition would not 
appear to be related to military service.  

VA treatment records, dated from April 1999 to May 2001, are 
essentially duplicative of VA medical records which were 
previously of record and are silent with respect to 
complaints of or treatment for back impairment.  

A November 2001 statement form the veteran reflects that, 
after service, he engaged in logging with his younger brother 
and sustained a broken left leg as a result of his back 
giving out on him.  

Analysis

In May 1998, the RO denied entitlement to service connection 
for degenerative joint disease of the lumbar spine.  The 
veteran was notified by correspondence dated June 1998, but 
did not appeal the decision as to this issue.  Therefore, the 
determination is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.200, 20.201, 20.1103 (2001).  

The Board notes that the May 1998 RO decision was based upon 
the determination that the evidence of record did not 
demonstrate that the veteran had degenerative joint disease, 
lumbar spine, which was incurred in or aggravated by active 
service.  Since the May 1998 rating decision, the veteran has 
not brought forth any evidence that shows back impairment in 
service or competent medical evidence of a nexus between the 
postservice diagnosis of grade 1 spondylolisthesis L5-S1, 
with degenerative disc disease at that level, plus multilevel 
minimal degenerative joint disease and the veteran's period 
of military service.  The evidence submitted establishes only 
that the veteran continues to complain of "episodes" of 
back impairment.  The ultimate issue in this case is medical 
in nature, and no medical evidence has been submitted that 
relates the veteran's back disorder to his military service 
in any way.  Therefore, the evidence submitted since the May 
1998 rating decision is either cumulative or redundant of 
that which had been previously of record or is not relevant 
to the veteran's claim that degenerative joint disease of the 
lumbar spine was incurred in service, and thus cannot 
constitute new and material evidence.  See 38 C.F.R. § 
3.156(a).

As noted above, the Board recognizes that, in a case such as 
this, where service medical records have been lost, there is 
a heightened duty to assist the veteran in developing the 
evidence that might support his claim.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  This heightened duty in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternate medical records.  Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  Accordingly, the RO 
conducted an alternate search for the veteran's service 
medical records, which included searching records from the 
Office of the Surgeon General.  Unfortunately, no pertinent 
medical information was obtained from those alternative 
sources.

The Board further notes that the RO obtained a medical 
opinion in September 2001 regarding the presence of a back 
disorder during service.  The medical examiner, who reviewed 
the veteran's claims file, concluded that the etiology of the 
veteran's low back condition would not appear to be related 
to military service.  This evidence is not in favor of the 
veteran's claim and, as such, cannot be considered new and 
material evidence.  See Villalobos v. Principi, 3 Vet. App. 
450 (1992) (unfavorable evidence does not "trigger a 
reopening").

While the veteran sincerely believes that he has a back 
disorder which is related to an injury he sustained during 
active service, he is not a licensed medical practitioner and 
he is not, therefore, competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board notes the veteran's statements 
are lay assertions and that the Court has held that "lay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C.A. § 5108."  Allday v. Brown, 7 Vet. 
App. 517, 526 (1995).

Based upon a review of the entire record, the Board finds the 
information provided in support of the application to reopen 
the claim for service connection does not include new 
evidence which when considered in light of applicable VA law 
bears directly and substantially upon the specific matter 
under consideration.  See 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  As "new and material" evidence 
has not been submitted, the claim must be denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for 
degenerative joint disease of the lumbar spine, the appeal is 
denied.


REMAND

Upon review of the evidentiary record, the Board notes that 
by decisions dated in August 1997 and May 1998, the RO denied 
service connection for headaches and degenerative joint 
disease of the lumbar spine.  The veteran was notified of 
these determinations in September 1997 and June 1998, 
respectively.  Thereafter, by a May 1999 rating decision, the 
RO determined that new and material evidence adequate to 
reopen the claims for degenerative joint disease of the 
lumbar spine and a headache disorder had not been submitted.  
The veteran was notified of this determination on June 7, 
1999.  In written correspondence received by the VA on June 
5, 2000, the veteran expressed disagreement with the denial 
of service connection for his claims by asserting that his 
headaches and back impairment were attributable to his period 
of military service.  However, although the June 2000 
Statement of the Case and subsequent Supplemental Statements 
of the Case have addressed the issue of entitlement to 
service connection for degenerative joint disease of the 
lumbar spine, they have not addressed the veteran's 
disagreement with regard to the denial of his claim of 
entitlement to service connection for a headache disorder.  

Similarly, by letter dated in July 1998, the veteran claimed 
entitlement to service connection for carpal tunnel of the 
left wrist, alleging that he developed this disorder as a 
result of his duties as a clerk typist during his period of 
military service.  In a May 1999 rating decision, the RO 
denied service connection for carpal tunnel syndrome.  A 
subsequent statement from the veteran, dated in September 
1999, expressed his disagreement with the denial of his claim 
of entitlement to service connection for carpal tunnel by 
reiterating his contention that this disorder was the result 
of his military service. 

In this regard, the Board notes that pertinent law and 
regulations provide that a claimant must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to the claimant.  
Otherwise, that determination will become final.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (2001).  
Accordingly, inasmuch as notice of the May 1999 rating 
decision was mailed on June 7, 1999, and the veteran's 
statement in pursuit of his claim was received by the VA on 
June 5, 2000, the Board finds that this statement meets the 
requirements of a Notice of Disagreement as to the May 1999 
rating decision with respect to the determination that new 
and material evidence adequate to reopen the claim of 
entitlement to service connection for a headache disorder had 
not been submitted.  Similarly, the veteran's September 1999 
statement is accepted as a Notice of Disagreement with 
respect to the May 1999 denial of service connection for 
carpal tunnel syndrome.  See 38 C.F.R. § 20.201. 

In view of the foregoing, the Board finds that the issues of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches and entitlement to service connection for carpal 
tunnel syndrome have been placed in appellate status by the 
filing of a Notice of Disagreement as to these issues.  In 
Manlicon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Appeals for Veterans Claims held that in these 
circumstances where a Notice of Disagreement is filed, but a 
Statement of the Case has not been issued, the Board must 
remand the claim to the RO to direct that a Statement of the 
Case be issued.  See also Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996).

Thus, to ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to his claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should provide the veteran with a 
Statement of the Case as to the issues of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
headaches and entitlement to service 
connection for carpal tunnel syndrome.  

The Board notes that in order for the veteran to obtain 
appellate review of these issues, he must follow the 
regulatory provisions governing the submission of a 
substantive appeal in order to perfect his appeal.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 20.202, 
20.302(b) (2001).  The case should only be returned to the 
Board following the issuance of the SOC if this issue is 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


